Citation Nr: 0334011	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  92-06 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to special monthly pension based on the need 
for regular aid and attendance or at the housebound rate.

2.  Entitlement to service connection for a chronic pulmonary 
disorder to include bronchitis and pulmonary fibrosis.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran had active service from June 1943 to November 
1945 and from August 1950 to March 1954. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1992 rating decision of the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) which determined that the veteran had not submitted new 
and material evidence to reopen his claim of entitlement to 
service connection for a chronic pulmonary disorder to 
include bronchitis and pulmonary fibrosis and denied special 
monthly pension based on the need for regular aid and 
attendance or at the housebound rate.  In October 2001, the 
Board determined that new and material evidence has been 
submitted to reopen the veteran's claim of entitlement to 
service connection for a chronic pulmonary disorder to 
include bronchitis and pulmonary fibrosis, and the Board 
remanded both of the claims for additional development.  

In its October 2001 remand, the Board noted that in May 2000, 
the veteran submitted claims of entitlement to service 
connection for head fracture residuals, bilateral hearing 
loss disability, tinnitus, and chronic ear infections, and 
that the RO has not had an opportunity to act upon the 
claims.  The Board referred these claims to the RO for 
appropriate action.  Inasmuch as it does not appear that any 
action has been taken on these claims, the Board again refers 
these claims to the RO for appropriate action.

The veteran's claim of entitlement to service connection for 
a chronic pulmonary disorder, to include bronchitis and 
pulmonary fibrosis, is the subject of the REMAND portion of 
this decision.  


FINDING OF FACT

The veteran is not capable of performing personal functions 
without the regular need of aid and attendance of another 
person; he is physically or mentally incapacitated such that 
he needs regular assistance in protecting himself from the 
hazards and dangers incident to his daily environment; he is 
not bedridden.


CONCLUSION OF LAW

The requirements for special monthly pension based on the 
need for regular aid and attendance have been met.  38 
U.S.C.A. §§ 1521, 5103, 5103A; 5107(b) (West 2002); 38 C.F.R. 
§§ 3.159, 3.351, 3.352 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326a; see also Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003); Disabled American 
Veterans v. Sec'y of Veterans Affairs, Nos. 02-7304, -7305, -
7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003); 
VAOPGCPREC 1-2003 (May 21, 2003).  In this case, it does not 
appear that the veteran has been notified of the VCAA, and 
the Board has received evidence subsequent to the most recent 
supplemental statement of the case.  However, given the 
Board's favorable decision in this case, the veteran's claim 
has not been prejudiced.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v . Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its 
duties to notify and to assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  


II.  Special Monthly Pension

The veteran asserts that he is entitled to special monthly 
pension based on the need for regular aid and attendance of 
another person, and/or by reason of being housebound.

Under 38 U.S.C.A. § 1521, "each veteran of a period of war 
who meets the service requirements of this section and who is 
permanently and totally disabled from nonservice-connected 
disability not the result of the veteran's willful 
misconduct" shall receive VA pension.  38 U.S.C.A. § 1521(a).  
Section 1521 further provides for an increased rate of 
pension, in the form of a special monthly pension, when an 
otherwise eligible veteran is not in need of regular aid and 
attendance (38 U.S.C.A. § 1521(d)), but has a disability 
rated as permanent and total and (1) has an additional 
disability or disabilities ratable at 60%, or (2) is 
permanently housebound (38 U.S.C.A. § 1521(e)).  See also 38 
C.F.R. § 3.351(b), (c), and (d).  

A veteran will be considered in need of regular aid and 
attendance if he or she: (1) is blind or so nearly blind as 
to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less; or (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) establishes 
a factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: Inability of the claimant to 
dress and undress himself or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliance; inability of the claimant 
to feed himself through loss of coordination of the upper 
extremities or through extreme weakness; inability to tend to 
the wants of nature; or incapacity, physical or mental, which 
requires care and assistance on a regular basis to protect 
the claimant from the hazards or dangers incident to his 
daily environment. " Bedridden" will be a proper basis for 
the determination and is defined as that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a).

In addition, determinations that the veteran is so helpless 
as to be in need of regular aid and attendance will not be 
based solely upon an opinion that the claimant's condition is 
such as would require him to be in bed.  They must be based 
on the actual requirement of personal assistance from others.  
See Turco v. Brown, 9 Vet. App. 222, 224 (1996).

The veteran's service-connected disabilities are seborrhic 
dermatitis, eyebrows, evaluated as 30 percent disabling, and 
conjunctivitis and blepharitis, evaluated as 10 percent 
disabling.  His combined rating is 40 percent.  He has been 
rated permanently and totally disabled for nonservice 
connected pension purposes for many years because of multiple 
nonservice connected disabilities.

The claims files contain a great deal of medical evidence, to 
include non-VA reports, and VA outpatient treatment and 
examination reports, dated between 1990 and 2002.  

A VA "aid and attendance or housebound" examination report, 
dated in January 2002, shows that the examiner reported that 
the veteran had a medical history that included seizures 
after head trauma in 1952, hearing loss, a cerebrovascular 
accident with left hemiparesis in 1984, arthritis, 
schizophrenia since 1953, and high blood pressure.  His 
current complaints included shortness of breath, left 
hemiparesis, insomnia, incontinence, and episodes of vertigo.  
The examiner noted that the veteran entered in a wheelchair, 
and that he was not bedridden or hospitalized.  The veteran 
was determined to have a marked weakness and a lack of 
coordination in this left extremity, and an inability to 
ambulate without the assistance of another person.  He was 
reportedly able to leave his home with assistance and 
company.  The examiner stated that the veteran is wheelchair 
ridden, dependent in his daily needs, and that "he needs 
assistance and close supervision."  

A VA respiratory examination report, dated in February 2002, 
shows that the veteran was noted to be using inhaler for his 
respiratory symptoms, which included shortness of breath.  
Pulmonary function tests (PFT's) showed normal spirometry and 
mild hyperinfarction with moderate air trapping.  The 
diagnosis states, "There is no evidence of chronic active 
pulmonary tuberculosis.  He has Chronic Obstructive Pulmonary 
Disease of non-specific etiology (cigarette smoking), not 
documented by PFT's, but clinically evident.  This condition 
will likely impair his disability [sic] to perform his daily 
personal care activity and in my opinion renders him in need 
of aid and attendance of another person."  

In the Board's view, the evidence is sufficient to show that 
the veteran is in need of regular aid and attendance.  The 
previously discussed VA examination reports both indicate 
that he is in need of aid and attendance of another person.  
These reports are the most recent VA examination reports of 
record.  Although the more remote medical evidence may not be 
as favorable, the more recent evidence is considered to be 
more representative of the current level of disability.  
Therefore, resolving all reasonable doubt in the veteran's 
favor, the Board finds that the veteran is so nearly helpless 
as to require the regular aid and attendance of another 
person.  In other words, the criteria for entitlement to 
special monthly pension on account of the need for the 
regular aid and attendance of another person have been met.  
38 U.S.C.A. § 1521; 38 C.F.R. § 3.352(a).

In closing, the Board notes that the grant of special monthly 
pension based on aid and attendance effectively renders moot 
the issue of entitlement to special monthly pension on the 
basis of being housebound, since special monthly pension 
based on aid and attendance is the higher benefit and payable 
at a higher rate.


ORDER

Special monthly pension based on the need for regular aid and 
attendance is granted, subject to the laws and regulations 
governing the award of monetary benefits.


REMAND

The veteran has appealed the issue of entitlement to service 
connection for a chronic pulmonary disorder to include 
bronchitis and pulmonary fibrosis.  

In September 2002, the RO issued a supplemental statement of 
the case (SSOC).  Subsequent to the issuance of the SSOC, 
additional VA and non-VA medical evidence was received into 
the record.  The veteran has not waived RO consideration of 
the additional evidence.  The United States Court of Appeals 
for the Federal Circuit has recently invalidated the 
regulations which empowered the Board to consider additional 
evidence without prior RO review in the absence of a waiver 
of such review by the veteran or his representative.  
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  

In addition, it does not appear that the veteran has been 
provided with a letter notifying him of the provisions of the 
Veterans Claims Assistance Act of 2000, or of his duties to 
obtain evidence with regard to the claims on appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
further notes that, in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), the United States Court of Appeals for the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Court made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  Therefore, since this case is being remanded for 
additional development or to cure a procedural defect, the RO 
must take this opportunity to inform the appellant that he is 
entitled to a full year to respond to a VCAA notice.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO for the following actions:

1.  The RO must review the claims files 
and ensure that any other notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2003).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Paralyzed Veterans of America 
v. Sec'y of Veterans Affairs, Nos. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
September 22, 2003).

2.  The RO should then readjudicate the 
veteran's claim of entitlement to service 
connection for a chronic pulmonary 
disorder to include bronchitis and 
pulmonary fibrosis.  If the benefit 
sought on appeal remains denied, the 
veteran and his accredited representative 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of SOC.  The veteran should be 
given the opportunity to respond to the 
SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




